DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 25 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The language of the claim raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.  
 	Claims 25, claims the non-statutory subject matter of a computer storage media. Data structures not claimed as embodied in a non-transitory computer readable medium are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1754 (claim to a data structure per se held nonstatutory). Therefore, since the claimed storage media  is not claimed as being tangibly embodied in a physical medium and encoded on a computer readable medium then the Applicants has not complied with 35 U.S.C 101. 
The Applicant’s original disclosure does not exclude transitory media (e.g., a signal).  The original disclosure indicates “Computer-readable media suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by  way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; 
magneto-optical disks; and CD-ROM and DVD-ROM disks.” However, as one will note, claims does not exclude transitory media.  The Applicant is reminded that during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-15, 20  and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SYED A RIZVI ET AL: "Finite-State Residual Vector Quantization Using a Tree-Structured Competitive Neural Network", IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, INSTITUTE OF ELECTRICAL AND LECTRONICS ENGINEERS, US, vol. 7, no. 2, 1 April 1997 (1997-04-01) .
  	Consider claims  1 and 25, Rizvi teaches a method comprising: 
receiving, by an image encoder system comprising one or more computers, a request to generate an encoded representation of an input image that has been partitioned into a plurality of tiles (this limitation  is met by the neural network predictor of at least section 1 ); 
generating, by the image encoder system, the encoded representation of the input image, wherein the encoded representation includes a respective set of binary codes for each of the plurality of tiles, and wherein the generating comprises, for a particular tile of the plurality of tiles: processing a context for the particular tile using a spatial context prediction neural network that has been trained to process context for an input tile to generate an output tile that is a prediction of the input tile, wherein the context comprises one or more tiles neighboring the particular tile in the input image (e.g., this is met based on the neural network predictor discussed and the FSRVQ with neural state prediction of figure 3  ); determining a residual image between the particular tile and the output tile generated by the spatial context prediction neural network by processing the context for the particular tile (e.g., this is met based on the abstract and the context of the residual vector ); and generating the set of binary codes for the particular tile by encoding the residual image using an encoder neural network (e.g., this limitation is met based on the abstract and section 1 introduction where the residual vector is encoded).
 	Consider claims 11 and 20, Rizvi teaches The method of claim 1, wherein, when the particular tile is not on a left or top border of the input image, the context is the neighboring tiles to the left and above the particular tile in the input image (i.e., identifying the correlation of neighboring blocks in terms of previously encoded blocks as noted in at least the introduction).
 	Consider Claim 12, Rizvi teaches wherein when the particular tile is on the left border of the input image and is not in a top left corner of the input image, the context is the neighboring tile above the particular tile and placeholder context data(i.e., identifying the correlation of neighboring blocks in terms of previously encoded blocks as noted in at least the introduction).
 	Consider Claim 13, Rizvi teaches wherein when the particular tile is in the top left corner of the input image, the context is placeholder context data(i.e., identifying the correlation of neighboring blocks in terms of previously encoded blocks as noted in at least the introduction).
 	Consider Claim 14, Rizvi teaches wherein when the particular tile is on a top border of the input image and is not in the top left corner of the input image, the context is the neighboring tile to the left of the particular tile and placeholder context data(i.e., identifying the correlation of neighboring blocks in terms of previously encoded blocks as noted in at least the introduction).
 	Consider Claim 15, Rizvi teaches a  method comprising: receiving, by an image decoder system comprising one or more computers, a request to reconstruct an input image from an encoded representation of the input image, wherein the input image has been partitioned into a plurality of tiles, and wherein the encoded representation includes a respective set of binary codes for each of the plurality of tiles(this limitation  is met by the neural network predictor of at least section 1 ); and generating, by the image decoder system, a reconstruction of the input image, wherein the generating comprises, for a particular tile of the plurality of tiles: processing a context for the particular tile using a spatial context prediction neural network that has been trained to process context for an input tile to generate an output tile that is an initial reconstruction image of the input tile, wherein the context comprises reconstructions of one or more tiles neighboring the particular tile in the input image(e.g., this is met based on the neural network predictor discussed and the FSRVQ with neural state prediction of figure 3  ); e.g., this limitation is met based on the abstract and section 1 introduction where the residual vector is encoded); and combining the initial reconstruction image and the residual reconstruction image of the particular tile to generate a final reconstruction of the particular tile (e.g., this is met by the tree-structured competitive neural network in that a winning neuron in each stage is used for its previous stage input i.e., stage-wise residuals, and the sum of weights associated with these winning neurons forms the reconstructed vector for the input vector).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SYED A RIZVI ET AL: "Finite-State Residual Vector Quantization Using a Tree-Structured Competitive Neural Network", IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, INSTITUTE OF ELECTRICAL AND ELECTRONICS ENGINEERS, US, vol. 7, no. 2, 1 April 1997 (1997-04-01) in view of Rippel et al. US Patent No.: 10,402, 722, hereinafter, ‘Rippel’. 
 	Consider claim 2, Rizvi teaches the method of claim 1 except  further comprising: compressing the input image by compressing the binary codes in the encoded representation using a data compression algorithm.
 	However, in analogous art, Rippel teaches  compressing the input image by compressing the binary codes in the encoded representation using a data compression algorithm (e.g., see at least the abstract and col. 1 lines 50- col. 3 line 50 – entropy coder).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include compressing the input image by compressing the binary codes in 
 	Consider claim 3, Rizvi teaches the method of claim 1 except wherein the data compression algorithm is a trained entropy coder.
 	However, in analogous art, Rippel teaches wherein the data compression algorithm is a trained entropy coder (e.g., see at least the abstract col. 1 lines 50- col. 3 line 50 – entropy coder).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the data compression algorithm is a trained entropy coder for the purpose of improving accuracy and efficiency.
 	Consider claims  4 and 16, Rizvi teaches the method of claim 1 except further comprising: transmitting the compressed input image to an image decoder system for decompression of the input image.
 	However, in analogous art, Rippel teaches further comprising: transmitting the compressed input image to an image decoder system for decompression of the input image. (e.g., see at least the abstract col. 1 lines 50- col. 3 line 50 – see decoder in at least figure 2 ).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include further comprising: transmitting the compressed input image to an image decoder system for decompression of the input image for the purpose of improving accuracy and efficiency.
7.	Claims 5-10 and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over SYED A RIZVI ET AL: "Finite-State Residual Vector Quantization Using a Tree-Structured Competitive Neural Network", IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR .
 	Consider claims 5 and 18, Rizvi teaches the method except wherein the encoder neural network is a recurrent neural network configured to encode the residual by, at each of a plurality of time steps: receiving an encoder input for the time step; and processing the encoder input to generate a set of binary codes for the time step.
 	However, in analogous art, Rippel teaches a DLBC system 130 encodes digital content, such as an image or video frames of a video, with a particular reconstruction quality and compression ratio or target bitrate…machine learning techniques employed by the DLBC system 130 include, but are not limited to, neural networks, naïve Bayes, support vector machines, short-term memory networks  (e.g., see at least col. 4 lines 5-30 ).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include the teachings of Rippel to arrive at wherein the encoder neural network is a recurrent neural network configured to encode the residual by, at each of a plurality of time steps: receiving an encoder input for the time step; and processing the encoder input to generate a set of binary codes for the time step for the purpose of improving quality.
 	Consider claim 6, Rizvi teaches the method except wherein the encoder input for a first time step of the plurality of time steps is the residual image.
 	However, in analogous art, Rippel teaches wherein the encoder input for a first time step of the plurality of time steps is the residual image  (e.g., see at least claim 11 ).

 	Consider claims  7 and 19, Rizvi teaches the method except wherein the encoder input for a time step of the plurality of time steps after the first time step is a temporary residual image between (i) the residual and (ii) a reconstruction generated by a decoder neural network from the set of binary codes at the previous time step, wherein the decoder neural network is a recurrent neural network that is configured to, at each of the plurality of time steps, receive a decoder input comprising the set of binary codes for the time step and to process the decoder input to generate a reconstruction of the encoder input at the time step.
 	However, in analogous art, Rippel teaches wherein the encoder input for a time step of the plurality of time steps after the first time step is a temporary residual image between (i) the residual and (ii) a reconstruction generated by a decoder neural network from the set of binary codes at the previous time step, wherein the decoder neural network is a recurrent neural network that is configured to, at each of the plurality of time steps, receive a decoder input comprising the set of binary codes for the time step and to process the decoder input to generate a reconstruction of the encoder input at the time step (e.g., this is met by at least figures 2a and 2b ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the encoder input for a time step of the plurality of time steps after the first time step is a temporary residual image between (i) the residual and (ii) a reconstruction generated by a decoder neural network from the set of binary codes at the previous time step, wherein the decoder neural network is a recurrent neural network that is configured to, at each of the plurality of time steps, receive a decoder input comprising the set of 
 	Consider claim 8, Rizvi teaches the method except wherein generating the set of binary codes for the particular tile comprises, at each of the plurality of time steps: determining from the reconstruction of the encoder input for the time step whether a quality threshold for the particular tile when reconstructed from the binary codes already generated at the time step and any previous time steps has been satisfied.
 	However, in analogous art, Rippel teaches wherein generating the set of binary codes for the particular tile comprises, at each of the plurality of time steps: determining from the reconstruction of the encoder input for the time step whether a quality threshold for the particular tile when reconstructed from the binary codes already generated at the time step and any previous time steps has been satisfied (e.g., this is met by at least figures 2a and 2b – see also threshold noted in at least – col. 19 lines 35 – col. 20 line 36 )).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein generating the set of binary codes for the particular tile comprises, at each of the plurality of time steps: determining from the reconstruction of the encoder input for the time step whether a quality threshold for the particular tile when reconstructed from the binary codes already generated at the time step and any previous time steps has been satisfied for the purpose of improving quality.
 	Consider claim 9, Rizvi teaches the method except wherein generating the set of binary codes for the particular tile comprises: in response to determining that the quality threshold has been satisfied, using the already generated binary codes as the set of binary codes for the particular tile in the encoded representation of the input image.
e.g., this is met by at least figures 2a and 2b – see also threshold noted in at least – col. 19 lines 35 – col. 20 line 36 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein generating the set of binary codes for the particular tile comprises: in response to determining that the quality threshold has been satisfied, using the already generated binary codes as the set of binary codes for the particular tile in the encoded representation of the input image for the purpose of improving quality
 	Consider claim 10, Rizvi teaches the method except wherein generating the set of binary codes for the particular tile comprises, at each of a plurality of time steps: determining whether a quality threshold for the particular tile has been satisfied when the particular tile is reconstructed from the set of binary codes generated at the current time step; and in response to determining the quality threshold is satisfied, using the set of binary codes generated at the current time step for the particular tile as the set of binary codes for the particular tile in the encoded representation of the input image.
 	However, in analogous art, Rippel teaches wherein generating the set of binary codes for the particular tile comprises, at each of a plurality of time steps: determining whether a quality threshold for the particular tile has been satisfied when the particular tile is reconstructed from the set of binary codes generated at the current time step; and in response to determining the quality threshold is satisfied, using the set of binary codes generated at the current time step for the particular tile as the set of binary codes for the particular tile in the encoded representation of e.g., this is met by at least figures 2a and 2b – see also threshold noted in at least – col. 19 lines 35 – col. 20 line 36 )).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein generating the set of binary codes for the particular tile comprises, at each of a plurality of time steps: determining whether a quality threshold for the particular tile has been satisfied when the particular tile is reconstructed from the set of binary codes generated at the current time step; and in response to determining the quality threshold is satisfied, using the set of binary codes generated at the current time step for the particular tile as the set of binary codes for the particular tile in the encoded representation of the input image for the purpose of improving quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646